                                      Case 21-15602              Doc 1        Filed 09/01/21           Page 1 of 19


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MARYLAND

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Results Fitness, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1990 Cheneyville Rd
                                  Owings, MD 20736-4355
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Calvert                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                        Case 21-15602               Doc 1         Filed 09/01/21              Page 2 of 19
Debtor    Results Fitness, LLC                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                                            Case 21-15602                 Doc 1        Filed 09/01/21            Page 3 of 19
Debtor    Results Fitness, LLC                                                                            Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                                 Case 21-15602            Doc 1       Filed 09/01/21          Page 4 of 19
Debtor   Results Fitness, LLC                                                          Case number (if known)
         Name

                                $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                                $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                                $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                                     Case 21-15602                Doc 1        Filed 09/01/21             Page 5 of 19
Debtor    Results Fitness, LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 1, 2021
                                                  MM / DD / YYYY


                             X   /s/ John Carter                                                          John Carter
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Thomas F. DeCaro, Jr.                                                 Date September 1, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Thomas F. DeCaro, Jr. 08607
                                 Printed name

                                 DeCaro & Howell P.C.
                                 Firm name

                                 14406 Old Mill Road
                                 Suite 201
                                 Upper Marlboro, MD 20772
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     301-464-1400                  Email address      tffd@erols.com

                                 08607 MD
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                          Case 21-15602                   Doc 1        Filed 09/01/21            Page 6 of 19




 Fill in this information to identify the case:

 Debtor name         Results Fitness, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 1, 2021                       X /s/ John Carter
                                                                       Signature of individual signing on behalf of debtor

                                                                       John Carter
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                               Case 21-15602                Doc 1        Filed 09/01/21                Page 7 of 19


 Fill in this information to identify the case:
 Debtor name Results Fitness, LLC
 United States Bankruptcy Court for the: DISTRICT OF MARYLAND                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ABC Financial                                                   money loaned                                                                                           $800,000.00
 8320 Arkansas Ave
 107
 Sherwood, AR
 72120
 Centric Leasing                                                 leased property                                                                                            $8,000.00
 PO Box 41602
 Philadelphia, PA
 19101
 Cintas                                                          food products                                                                                              $3,260.79
 PO Box 630803
 Cincinnati, OH
 45236-0803
 CSC Leasing                                                     leased property                                                                                        $180,000.00
 6806 Paragon Pl
 Suite 170
 Richmond, VA
 23230
 Dunkirk Center LLC                                              property rental                                                                                        $180,000.00
 12606 Hill Creek La
 Potomac, MD 20854
 Internal Revenue                                                payroll tax                                                                                          $2,000,000.00
 Service                                                         (amount
 Centalized                                                      estimated)
 Insolvency Unit
 PO Box 7346
 Philadelphia, PA
 19101
 Mar-Ber                                                         property rental                                                                                        $479,365.00
 Development
 PO Box 2063
 Prince Frederick,
 MD 20678
 SMECO                                                           utility services                                                                                         $17,500.00
 Po Box 7030002
 Atlanta, GA 30374



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                               Case 21-15602                Doc 1        Filed 09/01/21                Page 8 of 19



 Debtor    Results Fitness, LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Washington Gas                                                  utility service                                                                                            $9,074.91
 6801 Indistrial Rd
 Springfield, VA
 22151




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 21-15602                      Doc 1          Filed 09/01/21                    Page 9 of 19

 Fill in this information to identify the case:

 Debtor name         Results Fitness, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1                                                                                                                                                                   $2,000,000.
           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $2,000,000.00          00
           Internal Revenue Service                                  Check all that apply.
           Centalized Insolvency Unit                                   Contingent
           PO Box 7346                                                  Unliquidated
           Philadelphia, PA 19101                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
           various                                                   payroll tax (amount estimated)

           Last 4 digits of account number 1029                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $800,000.00
           ABC Financial                                                               Contingent
           8320 Arkansas Ave 107                                                       Unliquidated
           Sherwood, AR 72120                                                          Disputed
           Date(s) debt was incurred various
                                                                                   Basis for the claim:     money loaned
           Last 4 digits of account number 8179
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $8,000.00
           Centric Leasing                                                             Contingent
           PO Box 41602                                                                Unliquidated
           Philadelphia, PA 19101                                                      Disputed
           Date(s) debt was incurred various
                                                                                   Basis for the claim:     leased property
           Last 4 digits of account number 4202
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   52184                                           Best Case Bankruptcy
                                        Case 21-15602                  Doc 1        Filed 09/01/21                    Page 10 of 19

 Debtor       Results Fitness, LLC                                                                    Case number (if known)
              Name

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,260.79
           Cintas                                                               Contingent
           PO Box 630803                                                        Unliquidated
           Cincinnati, OH 45236-0803                                            Disputed
           Date(s) debt was incurred various
                                                                             Basis for the claim:    food products
           Last 4 digits of account number 6845
                                                                             Is the claim subject to offset?         No    Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $180,000.00
           CSC Leasing                                                          Contingent
           6806 Paragon Pl                                                      Unliquidated
           Suite 170                                                            Disputed
           Richmond, VA 23230
                                                                             Basis for the claim:    leased property
           Date(s) debt was incurred  various
           Last 4 digits of account number none                              Is the claim subject to offset?         No    Yes


 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $180,000.00
           Dunkirk Center LLC                                                   Contingent
           12606 Hill Creek La                                                  Unliquidated
           Potomac, MD 20854                                                    Disputed
           Date(s) debt was incurred  various                                Basis for the claim:    property rental
           Last 4 digits of account number none
                                                                             Is the claim subject to offset?         No    Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $479,365.00
           Mar-Ber Development                                                  Contingent
           PO Box 2063                                                          Unliquidated
           Prince Frederick, MD 20678                                           Disputed
           Date(s) debt was incurred various
                                                                             Basis for the claim:    property rental
           Last 4 digits of account number none
                                                                             Is the claim subject to offset?         No    Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $17,500.00
           SMECO                                                                Contingent
           Po Box 7030002                                                       Unliquidated
           Atlanta, GA 30374                                                    Disputed
           Date(s) debt was incurred  VARIOUS                                Basis for the claim:    utility services
           Last 4 digits of account number 7128
                                                                             Is the claim subject to offset?         No    Yes

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $9,074.91
           Washington Gas                                                       Contingent
           6801 Indistrial Rd                                                   Unliquidated
           Springfield, VA 22151                                                Disputed
           Date(s) debt was incurred various
                                                                             Basis for the claim:    utility service
           Last 4 digits of account number 6845
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       David S. Fegan
           PO Box 2603                                                                                Line     3.6
           WV 26778
                                                                                                             Not listed. Explain



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                        Case 21-15602                  Doc 1       Filed 09/01/21             Page 11 of 19

 Debtor       Results Fitness, LLC                                                                Case number (if known)
              Name


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                  2,000,000.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  1,677,200.70

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    3,677,200.70




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                        Case 21-15602                Doc 1     Filed 09/01/21          Page 12 of 19

 Fill in this information to identify the case:

 Debtor name         Results Fitness, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.        State what the contract or                   copiers/printers
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                         Centric Leasing
             List the contract number of any                                             PO Box 41602
                   government contract                                                   Philadelphia, PA 19101


 2.2.        State what the contract or                   fitness equipment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                               CSC Leasing
                                                                                         6806 Paragon PlaceA
             List the contract number of any                                             Suite 170
                   government contract                                                   Richmond, VA 23230


 2.3.        State what the contract or                   lease for fitness center
             lease is for and the nature of               at 1990 Cheneyville
             the debtor's interest                        Rd., Owings MD

                  State the term remaining
                                                                                         Dunkirk Center LLC
             List the contract number of any                                             12606 Hill Creek La.
                   government contract                                                   Potomac, MD 20854


 2.4.        State what the contract or                   lease for fitness center
             lease is for and the nature of               at 230 W. Dares Beach
             the debtor's interest                        Rd., Prince Frederick,
                                                          MD
                  State the term remaining
                                                                                         Mar-Ber Development
             List the contract number of any                                             PO Box 2063
                   government contract                                                   Prince Frederick, MD 20678




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                        Case 21-15602                      Doc 1   Filed 09/01/21      Page 13 of 19
 Debtor 1 Results Fitness, LLC                                                                  Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   lease for 286 Town
             lease is for and the nature of               Square Dr., Lusby, MD
             the debtor's interest

                  State the term remaining
                                                                                        MJD LLC
             List the contract number of any                                            236 Town Square Drive
                   government contract                                                  Lusby, MD 20657




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                        Case 21-15602                Doc 1     Filed 09/01/21      Page 14 of 19

 Fill in this information to identify the case:

 Debtor name         Results Fitness, LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                        Case 21-15602                  Doc 1      Filed 09/01/21              Page 15 of 19

                                                               United States Bankruptcy Court
                                                                         District of Maryland
 In re      Results Fitness, LLC                                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 John Parker                                                                                                                     100% of LLC membership
 4260 Hidden Creek Rd                                                                                                            interest
 Port Republic, MD 20676


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date September 1, 2021                                                      Signature /s/ John Carter
                                                                                            John Carter

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 21-15602                Doc 1    Filed 09/01/21   Page 16 of 19




                                                               United States Bankruptcy Court
                                                                      District of Maryland
 In re      Results Fitness, LLC                                                                   Case No.
                                                                                Debtor(s)          Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       September 1, 2021                                       /s/ John Carter
                                                                     John Carter/Managing Member
                                                                     Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
               Case 21-15602   Doc 1   Filed 09/01/21   Page 17 of 19



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    ABC Financial
    8320 Arkansas Ave 107
    Sherwood, AR 72120



    Centric Leasing
    PO Box 41602
    Philadelphia, PA 19101



    Cintas
    PO Box 630803
    Cincinnati, OH 45236-0803



    CSC Leasing
    6806 Paragon PlaceA
    Suite 170
    Richmond, VA 23230



    David S. Fegan
    PO Box 2603
    WV 26778



    Dunkirk Center LLC
    12606 Hill Creek La.
    Potomac, MD 20854



    Internal Revenue Service
    Centalized Insolvency Unit
    PO Box 7346
    Philadelphia, PA 19101



    Mar-Ber Development
    PO Box 2063
    Prince Frederick, MD 20678



    MJD LLC
    236 Town Square Drive
    Lusby, MD 20657
          Case 21-15602   Doc 1   Filed 09/01/21   Page 18 of 19




SMECO
Po Box 7030002
Atlanta, GA 30374



Washington Gas
6801 Indistrial Rd
Springfield, VA 22151
                                        Case 21-15602                Doc 1     Filed 09/01/21        Page 19 of 19




                                                               United States Bankruptcy Court
                                                                       District of Maryland
 In re      Results Fitness, LLC                                                                         Case No.
                                                                                 Debtor(s)               Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Results Fitness, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 John Parker
 4260 Hidden Creek Rd
 Port Republic, MD 20676




    None [Check if applicable]




 September 1, 2021                                                   /s/ Thomas F. DeCaro, Jr.
 Date                                                                Thomas F. DeCaro, Jr. 08607
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Results Fitness, LLC
                                                                     DeCaro & Howell P.C.
                                                                     14406 Old Mill Road
                                                                     Suite 201
                                                                     Upper Marlboro, MD 20772
                                                                     301-464-1400 Fax:301-464-4776
                                                                     tffd@erols.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
